DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23, 2021 was filed after the mailing date of the Notice of Allowance on June 18, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is advised that the Notice of Allowance mailed June 18, 2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee September 23, 2021 has been entered.
Claims 1-8, 10-21 and 23-25 are pending and an action on the merits is as follows.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (JP 2001006071A) in view of Schuster et al. (US 2011/0067958 A1).
Claims 1, 11, 14 and 24: Morita et al. discloses an elevator system and a method for determining that maintenance is needed in an elevator system, comprising an elevator car within an elevator hoistway as is recognized in the art.  A camera (11a) 
However Schuster et al. teaches an elevator system and a method, where a network (12) allows detected sensor signals, or evaluated sensor signals, or items of maintenance information to be communicated over the network (page 9 ¶ [0106]).
Given the teachings of Schuster et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system and method disclosed in Morita et al. with providing a network, where the image analysis system is in communication with the camera over the network.  Doing so would allow a person to “ensure prior to a journey by a car whether” any failures have occurred and “in the same mode and manner a building control center can monitor” any failures, as taught in Schuster et al. (page 10 ¶ [0106]).
Claims 2 and 15: Morita et al. modified by Schuster et al. discloses an elevator system and method as stated above, where the current image is disclosed in Morita et 
	Claims 3 and 16: Morita et al. modified by Schuster et al. discloses an elevator system and method as stated above, where the current image is disclosed in Morita et al. to be acquired using an image search request (¶ [0011]).  Therefore the current image is acquired in response to an event.
Claims 4 and 17: Morita et al. modified by Schuster et al. discloses an elevator system and method where the current image is compared to the reference image, as stated above.  This reference fails to disclose the comparing to generate an image comparison value.
However Schuster et al. teaches an elevator system and a method, where image comparison is performed to generate an image comparison value (degree of correspondence) quantified in pixel units or length units or brightness units (page 5 ¶ [0069]).
Given the teachings of Schuster et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system and method disclosed in Morita et al. with providing the comparing to generate an image comparison value.  Doing so would allow different maintenance notifications to be sent based on whether the image comparison value has been reached, as taught in Schuster et al. (page 2 ¶ [0023]).
Claims 5 and 18: Morita et al. modified by Schuster et al. discloses an elevator system and method as stated above, where the image analysis system initiates the 
Claims 6 and 19: Morita et al. modified by Schuster et al. discloses an elevator system and method as stated above, where maintenance information is shown in Schuster et al. to be specific to a floor, and changes over time (page 2 ¶ [0029]).  Therefore the threshold value generated through comparing the current image to the reference image would change over time.
 Claims 7 and 20: Morita et al. modified by Schuster et al. discloses an elevator system and method as stated above, where the image comparison value is generated in response to differences between the current image and the reference image, as can be seen from Schuster et al. (page 5 ¶ [0069]).
Claims 8 and 21: Morita et al. modified by Schuster et al. discloses an elevator system and method as stated above, where the image comparison value is generated in response to pixel differences between the current image and the reference image, as can be seen from Schuster et al. (page 5 ¶ [0069]).
Claims 10 and 23: Morita et al. modified by Schuster et al. discloses an elevator system and method as stated above, where Morita et al. discloses the current image to include details of a difference (failure) to be taken out between the current image and the reference image (¶ [0011]).  Therefore the indication of difference between the current image and the reference image is highlighted.
Claim 12: Morita et al. modified by Schuster et al. discloses an elevator system as stated above, where the camera is disclosed in Morita et al. to be located in an 
Claims 13 and 25: Morita et al. modified by Schuster et al. discloses an elevator system and method as stated above, but fails to disclose the reference image to be obtained after installation and test of the elevator system and prior to operation of the elevator system in a normal mode of operation.  
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system and method disclosed in Morita et al. as modified by Schuster et al. with obtaining the reference image after installation and test of the elevator system and prior to operation of the elevator system in a normal mode of operation.  Doing so would provide a standardized reference image to which all current images are compared, where the standardized reference image is not degraded from operational wear, dust or debris, thereby providing a more accurate indication of required service.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             November 10, 2021